DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Koenck on 8/17/22.
Please amend claims 1 and 11 as follows:1. (Currently Amended) A touch substrate having a touch area, wherein the touch substrate comprises: 	a base substrate having a first surface; 	a first over coat layer on the first surface; 	a first touch electrode directly on the first over coat layer; and 	a second over coat layer on the first touch electrode, wherein the first touch electrode is located between the first over coat layer and the second over coat layer, 	wherein the second over coat layer wraps an upper surface of the first touch electrode away from the first over coat layer and opposite side surfaces connected to the upper surface of the first touch electrode, and wraps an upper surface, other than a part of the upper surface occupied by the first touch electrode, of the first over coat layer away from the base substrate and opposite side surfaces connected to the upper surface of the first over coat layer, 	wherein an area of the first over coat layer and an area of the second over coat layer are less than an area of the first surface in the touch area, [and] 	wherein cross-sections of the first over coat layer, the first touch electrode and the second over coat layer in a direction perpendicular to the base substrate have a common axis of symmetry, and	wherein the base substrate includes areas not covered by the second over coat layer between adjacent sections of the second over coat layer.11. (Currently Amended) A method for manufacturing a touch substrate, the touch substrate having a touch area, wherein the method comprises: 	forming a first over coat layer on a first surface of a base substrate; 	forming a first touch electrode directly on the first over coat layer; and 	forming a second over coat layer covering the first over coat layer and the first touch electrode, wherein the second over coat layer wraps an upper surface of the first touch electrode away from the first over coat layer and opposite side surfaces connected to the upper surface of the first touch electrode, and wraps an upper surface, other than a part of the upper surface occupied by the first touch electrode, of the first over coat layer away from the base substrate and opposite side surfaces connected to the upper surface of the first over coat layer, 	wherein an area of the formed first over coat layer and an area of the formed second over coat layer are less than an area of the first surface in the touch area, [and] -5-	wherein cross-sections of the first over coat layer, the first touch electrode and the second over coat layer in a direction perpendicular to the base substrate have a common axis of symmetry, and	wherein the base substrate includes areas not covered by the second over coat layer between adjacent sections of the second over coat layer.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a touch substrate having the features of the claim including:
a first touch electrode directly on the first over coat layer;	wherein the second over coat layer wraps an upper surface of the first touch electrode away from the first over coat layer and opposite side surfaces connected to the upper surface of the first touch electrode, and wraps an upper surface, other than a part of the upper surface occupied by the first touch electrode, of the first over coat layer away from the base substrate and opposite side surfaces connected to the upper surface of the first over coat layer, and	wherein the base substrate includes areas not covered by the second over coat layer between adjacent sections of the second over coat layer.	The closest prior art Son et al. (US 2016/0320876) discloses in Fig. 3, [0043] et seq. touch electrodes 410 and 420 on a substrate 401 that may be insulated from each other by an insulating layer 430 and 432, but does not have the base substrate includes areas not covered by the second over coat layer between adjacent sections of the second over coat layer.	Independent claim 11 recites similar features and is allowable for the same reasons.  The dependent claims 2-6, 8-10, and 12-20 are allowable based on their dependency from allowable claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694